DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US-PGPUB No. 2016/0104055 (hereinafter Lin ‘055) in view of Tumanov et al. US-PGPUB No. 2016/0093059 (hereinafter Tumanov); Welinder et al. US-PGPUB No. 2015/0161466 (hereinafter Welinder) and Deigmoeller et al. US-PGPUB No. 2011/0096228 (hereinafter Deigmoeller). 
Re Claim 1: 
Lin ‘055 teaches one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of [
Lin ‘055 teaches at Paragraph 0026 and Paragraph 0138-0146 a computing device 102 having a processing system 104 that may include processors and one or more computer-readable storage media 106….the illustrated environment 100 also includes image content 108, an image saliency module 110 and an image cropping module 112 embodied on the computer-readable storage media 106 and operable via the processing system 104 to implement corresponding functionality described herein….the computer-readable storage media includes….storage devices implemented in a method or technology suitable for storage of information such as computer readable instructions….program modules….hardware may operate as a processing device that performs program tasks defined by instructions and/or logic embodied by the hardware as well as a hardware utilized to store instructions for execution, e.g., the computer-readable storage media described previously]: 
performing one or more operations on a digital image to detect faces within the digital image [
A) Lin ‘055 teaches detecting/deriving the faces or figures in the digital image 502. 
Lin ‘055 teaches at Paragraph 0102 that one or more objects are automatically detected in the image without user interaction and at Paragraph 0047 that the image saliency module 110 represents functionality to process an image to compute multiple saliency maps of the image that can be used for salient object detection. 
Lin ’055 teaches at FIG. 6 and Paragraph 0091 detecting/deriving saliency maps from the image 502 where the person 510 and the monument 604 in the image 502 are detected using the corresponding shapes 606 and 608. 
 Lin ‘055 teaches at Paragraph 0091 that the corresponding shapes 606 and 608 in the representation 602 of the saliency map indicate that the person 510 and the monument 604 are salient (e.g., important) content of image 502. 
B) Lin ‘055 further teaches detecting edges within the digital image 502. 
Lin ‘055 implicitly teaches the claim limitation while Bertelli explicitly teaches the claim limitation. 
Computing the salient edges of the image in the saliency detection of Lin ‘055 is the same as detecting the salient edges of the images. Lin ‘055’s salient features are the salient edge features of the image. 
Lin ‘055 teaches at Paragraph 0070 that the saliency map captures information about salient edges of the image for which it is computed…..at Paragraph 0079 that the composition quality module 204 use the dense saliency map and the saliency edge map to extract spatial-pyramid features for the croppings….the composition quality module 204 may then combine spatial-pyramids extracted from the dense saliency map and the saliency edge map into a single feature vector. Lin ‘055 teaches at Paragraph 0128 that to compute this component score, the composition quality module 204 uses a dense saliency map and a saliency edge map. Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. 
Bertelli teaches at Paragraph 0022 that one saliency cue function is a multi-scale cue function….contrast information such as the strong gradient regions and edges has been widely used as a feature for saliency detection. 
Accordingly, Bertelli’s saliency detection is the same as edge detection because Bertelli explicitly teaches calculating/detecting/extracting the saliency values using saliency cue functions where the saliency values include the edges/features. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that saliency feature detection is the same as the edge detection when the saliency feature includes the edges of the ROI cropping region. One of the ordinary skill in the art would have computed the salient edges of the image for the cropping regions to have determined the scores of the cropping regions in order to select the best scored cropping region]; 
Lin ’055 does not explicitly teach the claim limitation: 
in response to detecting that the digital image includes no faces, performing one or more additional operations on the digital image to detect figures within the digital image; in response to detecting that the digital image includes no figures, performing one or more additional operations on the digital image to detect edges within the digital image; setting a location as a point of visual interest based on either one or more faces detected within the digital image and a first set of criteria, one or more figures detected within the digital image and a second set of criteria when the digital image includes no faces, or one or more edges detected within the digital image and a third set of criteria when the digital image includes no faces or figures; and transmitting the digital image and the location of the point of visual interest to a computing device for displaying a portion of the digital image that includes the point of visual interest.
However, Lin ‘055 teaches at Paragraph 0102 that the cropping selection module 210 may also consider regions of interest when ranking the candidate croppings. By way of example and not limitation, regions of interest in an image may include a region of the image that a user has indicated should be included in a cropping of the image, one or more objects (e.g., faces) that are automatically detected in the image without user interaction, and so on. Through a user interface, a user may not only be able to designate regions of an image to keep in a suggested cropping, but may also be able to designate regions of the image to remove, e.g., so that the regions-to-remove do not appear in suggested croppings. Consequently, the cropping selection module 210 may select croppings for suggestion based on a preference toward croppings that include more of the regions-to-keep and fewer of the regions-to-remove.
Tumanov teaches the claim limitation: 
in response to detecting that the digital image includes no faces, performing one or more additional operations on the digital image to detect figures within the digital image (Tumanov teaches at FIG. 5A that in response to detecting that the digital image 503/504 includes no faces, performing one or more additional operations on the digital image 503/504 to detect figures 304 within the digital image 503/504); 
in response to detecting that the digital image includes no figures, performing one or more additional operations on the digital image to detect edges within the digital image (Tumanov teaches at Paragraph 0052 that known techniques for identifying strong lines may be used to identify a region of interest 404 around a structure such as the sculpture 304…other techniques for identifying strong lines may be used to identify, as shown in representation 412, a region of interest 406 around the horizon 306. 
Tumanov teaches at FIG. 4 in response to detecting that the digital image 412/411 includes no figures, performing one or more additional operation son the digital image 412/411 to detect edges 306 within the digital image 412/411); 
setting a location as a point of visual interest based on either one or more faces detected within the digital image and a first set of criteria (Tumanov teaches at Paragraph 0048 that the salient region can be determined to include one or more faces of the people in the image ad Paragraph 0058 that a face recognition algorithm may determine a high confidence score associated with the region of interest 402 around the group of people 302. 
Tumanov teaches at Paragraph 0063 that a model that includes a face may score higher than a model that only includes a portion of the face), one or more figures detected within the digital image and a second set of criteria when the digital image includes no faces (Tumanov teaches at FIG. 6A, Paragraph 0069 and Paragraph 0080 that ranking of the candidates as ordered by their scores including the top candidate showing the one or more faces detected within the digital image within 630 or the other candidates showing one or more figures (flowers) detected in the digital image or one or more strong lines/edges detected in the digital images within the recommendation section 601. 
Tumanov teaches at Paragraph 0050 that one or more factors that may influence a confidence score may include…the size of an identifiable object and at Paragraph 0066 that a signal score of a model containing an aggregation of two or more regions of interest may be higher than a model that does not contain an aggregation of two or more regions of interest. Tumanov teaches at Paragraph 0063 that a model focusing on the salient region (e.g., face) may score higher than a model focusing on the invariant region and at Paragraph 0052 that operation 204 may be used to identify a region of interest 403 outlined around the flower 303…known techniques may be used to identify a region of interest 410 showing an invariant region. 
Tumanov teaches at Paragraph 0076 that the third sample representation 503 illustrates an example where the application of the signals creates a model that focuses on the flower 303 positioned in the center of the sample representation and the fourth sample representation 504 illustrates an example where the application of the one or more signals creates a model that focuses on the flower 303 having an off-center position. 
Tumanov teaches at Paragraph 0063 that the determination for the score for each model 114 may be based on a number of factors…if an image includes a salient region and an invariant region, a model focusing on the salient region may score higher than a model focusing on the invariant region…a model that includes 100% of the salient region may score higher than a model that only includes 80% if the salient region and at Paragraph 0064 that a signal score may be influenced by characteristics of one or more objects depicted in a model and at Paragraph 0067 that a signal score of a model containing text placed over an invariant region may be higher than a signal score of a model containing text placed over a face or a salient region), or one or more edges detected within the digital image and a third set of criteria when the digital image includes no faces or figures (Tumanov teaches at FIG. 6A, Paragraph 0069 and Paragraph 0080 that ranking of the candidates as ordered by their scores including the top candidate showing the one or more faces detected within the digital image within 630 or the other candidates showing one or more figures (flowers) detected in the digital image or one or more strong lines/edges detected in the digital images within the recommendation section 601. 
Tumanov teaches at Paragraph 0052 that known techniques for identifying strong lines may be used to identify a region of interest 404 around a structure such as the sculpture 304…other techniques for identifying strong lines may be used to identify, as shown in representation 412, a region of interest 406 around the horizon 306. Paragraph 0048 that the salient region can be identified as flowers and at Paragraph 0049 that invariant region can correspond to a relatively uniform portion of the image such as a blue sky in a landscape photograph or other background behind human subjects. 
Tumanov teaches at Paragraph 0076 that the third sample representation 503 illustrates an example where the application of the signals creates a model that focuses on the flower 303 positioned in the center of the sample representation and at Paragraph 0063 that the determination for the score for each model 114 may be based on a number of factors…if an image includes a salient region and an invariant region, a model focusing on the salient region may score higher than a model focusing on the invariant region…a model that includes 100% of the salient region may score higher than a model that only includes 80% if the salient region and at Paragraph 0064 that a signal score may be influenced by characteristics of one or more objects depicted in a model and at Paragraph 0067 that a signal score of a model containing text placed over an invariant region may be higher than a signal score of a model containing text placed over a face or a salient region). 
Tumanov at least suggests the claim limitation:  
transmitting the digital image and the location of the point of visual interest to a computing device for displaying a portion of the digital image that includes the point of visual interest (Tumanov teaches at Paragraph 0070 that the output generated in operation 212 may involve the communication of the model 114 to one or more software modules such as an authoring tool or different computing devices…a model may define cropping coordinates of an image to bring focus to one or more regions of interest). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Tumanov’s teaching to detecting faces or figures or edges (strong lines) in a digital image into Lin ‘055 to have configured the cropping location for a region-of-interest. One of the ordinary skill in the art would have been motivated to have provided one of the various cropping locations as a means to define a region-of-interest relating to faces/figures/edges. 
Welinder explicitly teaches the claim limitation: transmitting the digital image and the location of the point of visual interest to a computing device for displaying a portion of the digital image that includes the point of visual interest (
Welinder teaches at FIG. 8 and Paragraph 0062 that the synchronized CMS determines (96) a crop location and/or the dimensions of the image crop…. and at Paragraph 0064 that authorized computing device 68 can select a crop location and/or image crop dimensions (aspect ratio) that are appropriate for display of the cropped image within a particular user interface. 
As such, the digital image is dynamically cropped at the authorized computing device 68 according to the selected crop location and/or the selected crop dimensions (aspect ratio) appropriate for the display device of the authorized computing device 68. 
Welider teaches at FIG. 8 and Paragraph 0062 that the synchronized CMS 64 provides a copy of the cropped image metadata 98 to image capture device 62 and provides copies of image file 94 and cropped image metadata 100 to additional authorized computing device 68 and the image file 94 and cropped image metadata 98 can be utilized within a user interface generated by image capture device 62 or authorized computing device 68 to display a cropped image. Welinder teaches at Paragraph 0060 that similar computing hardware to that described above with reference to FIG. 7 can be utilized in a synchronized CMS server system to implement a synchronized CMS that includes a processor configured by an image cropping application to analyze image files shared via computing devices to determine cropped image metadata (without cropping the image or displaying the cropped image). 
The cropped image metadata of Welider including the crop location is set at the CMS 64 and transmitted prior to the digital image being cropped at one of the authorized computing devices 68. 
For example, Welinder teaches at FIGS. 5-9 and Paragraph 0062 that the synchronized CMS 64 provides a copy of the cropped image metadata 98 to image capture device 62 and provides copies of image file 94 and cropped image metadata 100 to additional authorized computing devices 68….image file 94 and cropped image metadata 98 can be utilized within a user interface generated by image capture device 62 or authorized computing devices 68 to display a cropped image. 
Welinder teaches at FIGS. 5-9 that the digital image is cropped at the authorized computing device 68 using the image file and cropped image metadata and at Paragraph 0058-0062 that an image capture device that can be utilized to capture images and automatically generate cropped image metadata with respect to the captured image…the image processing system can also automatically process captured images to identify a crop location and/or the dimensions of a cropped image….client application 82 configures processor 74 to share cropped image metadata generated by client application 82 with other computing devices via a synchronized CMS using network interface 79. . 
Welinder teaches at Paragraph 0017 and Paragraph 0059 that the image processing system is part of a synchronized content management system including a network interface and the image cropping application is part of a server application that configures the processor to automatically share at least one of the image file and the cropped image metadata with at least one authorized computing device via the network interface. 
Welinder teaches at Paragraph 0041 that cropped image metadata can include metadata describing a crop location and/or the dimensions of the cropped images. In several embodiments, cropped image metadata can be inserted within an image file and/or provided in a separate metadata file utilized by the client application in the generation of user interface displays. 
It is noted that the first and second crop kernels are mapped to the first and second visual interest regions). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporating Welinder’s transmitting of the cropped image (the image file) along with the cropped image metadata describing a crop location and/or the dimensions of the cropped image into the Lin ‘055’s cropping selection module to have performed transmission of the cropped image to the server and/or other client devices. One of the ordinary skill in the art would have been motivated to have inserted the cropped image metadata within an image file and/or provided the cropping location within a separate metadata file to be utilized by the client application of other client devices in the generation of the user interface displays of the cropped image based on the crop location and the cropped image file. 

Deigmoeller teaches the claim limitation:  
transmitting the digital image and the location of the point of visual interest to a computing device for displaying a portion of the digital image that includes the point of visual interest (Deigmoeller shows at FIG. 6 that the output from the feature extraction module of block 2 includes the position of ROI which is sent to the cropping module in block 3 and at Paragraph 0024 that the tracking tool identifies the new position and deformation of each initialized ROI in consecutive frames and returns this information to the feature extraction and at Paragraph 0025 that the metadata information is used to apply special video analysis methods to detect the positon of the horse. Deigmoeller teaches at FIG. 5 that the cropping module receives technical metadata and optional metadata for cropping the video frame(s) according to the n weighted ROIs (including the positions of the ROIs). 
Deigmoeller teaches at Paragraph 0026 that for this, all received ROIs, classified by importance, are used to aid the decision of positioning the cropped area….Besides simply choosing an area for cropping, it has to be considered whether an anamorphic video is present (16:9 aspect ratio horizontally clinched to 4:3) and square or non-square pixels composes the image. Dependent of the image format of the target display, these possibilities must be considered and adapted to avoid image distortion….the cropping module is accomplished on the receiving device….On the end device, this information is available by the device itself. This has the advantage that the entire original video plus the ROI information is available and thus the adaptation can be individually done. Deigmoeller teaches at Paragraph 0020 that the feature extraction as performed by block 2 results in n extracted ROIs which are fed to block 3 (end device). Block 3 is the cropping module producing the cropping area (at the end device) to be displayed on smaller sized displays of handheld devices. This module can be placed in the end device and at Paragraph 0021 that the technical metadata describes the format of the embedded video…optional metadata can give necessary information for the adaptation process, where the cropping will be done on the end device or properties of the final video such as the resolution and frame rate, etc. and at Paragraph 0022 that all three metadata types, namely technical, descriptive and optional data are provided to the feature extraction module in block 2). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporating Deigmoeller’s transmitting of the ROIs and the associated metadata to have cropped an image at the end device into the Lin ‘055’s system to have performed the cropping selection module at the end device. One of the ordinary skill in the art would have been motivated to have transmitted the required ROIs and the metadata to be utilized by the client application of client devices in the generation of the cropped image based on the ROI locations and the metadata associated with the video frames. 




Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the instructions, when executed by the one or more processors, further cause the one or more processors to perform the steps of: 
dividing the digital image into a plurality of visual interest regions within the digital image; 
computing a first visual interest score for a first visual interest region included in the plurality of visual interest regions; and 
computing a second visual interest score for a second visual interest region included in the plurality of visual interest regions, wherein the location is set based on the first visual interest score and the second visual interest score.
Lin ‘055 further teaches the claim limitation that the instructions, when executed by the one or more processors, further cause the one or more processors to perform the steps of: 
dividing the digital image into a plurality of visual interest regions within the digital image [
Lin ‘055 teaches at FIG. 6 dividing the digital image 502 into a plurality of visual interest regions (person 510 and the monument 604) corresponding to the identified shapes 606 and 608.  
Lin ’055 teaches at FIG. 6 and Paragraph 0091 detecting/deriving saliency maps from the image 502 where the person 510 and the monument 604 in the image 502 are detected using the corresponding shapes 606 and 608. 
 Lin ‘055 teaches at Paragraph 0091 that the corresponding shapes 606 and 608 in the representation 602 of the saliency map indicate that the person 510 and the monument 604 are salient (e.g., important) content of image 502. 
Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096 that the cropping 702 is preferred to that of cropping 704]; 
computing a first visual interest score for a first visual interest region included in the plurality of visual interest regions [
A) Lin ‘055 teaches detecting/deriving the faces or figures in the digital image 502. 
Lin ‘055 teaches at Paragraph 0102 that one or more objects are automatically detected in the image without user interaction and at Paragraph 0047 that the image saliency module 110 represents functionality to process an image to compute multiple saliency maps of the image that can be used for salient object detection. 
Lin ’055 teaches at FIG. 6 and Paragraph 0091 detecting/deriving saliency maps from the image 502 where the person 510 and the monument 604 in the image 502 are detected using the corresponding shapes 606 and 608. 
 Lin ‘055 teaches at Paragraph 0091 that the corresponding shapes 606 and 608 in the representation 602 of the saliency map indicate that the person 510 and the monument 604 are salient (e.g., important) content of image 502. 
B) Lin ‘055 further teaches detecting edges within the digital image 502. 
Lin ‘055 teaches at Paragraph 0070 that the saliency map captures information about salient edges of the image for which it is computed…..at Paragraph 0079 that the composition quality module 204 use the dense saliency map and the saliency edge map to extract spatial-pyramid features for the croppings….the composition quality module 204 may then combine spatial-pyramids extracted from the dense saliency map and the saliency edge map into a single feature vector. Lin ‘055 teaches at Paragraph 0128 that to compute this component score, the composition quality module 204 uses a dense saliency map and a saliency edge map. Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. 
Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection]; 
computing a second visual interest score for a second visual interest region included in the plurality of visual interest regions, wherein the location is set based on the first visual interest score and the second visual interest score [
A) Lin ‘055 teaches detecting/deriving the faces or figures in the digital image 502. 
Lin ‘055 teaches at Paragraph 0102 that one or more objects are automatically detected in the image without user interaction and at Paragraph 0047 that the image saliency module 110 represents functionality to process an image to compute multiple saliency maps of the image that can be used for salient object detection. 
Lin ’055 teaches at FIG. 6 and Paragraph 0091 detecting/deriving saliency maps from the image 502 where the person 510 and the monument 604 in the image 502 are detected using the corresponding shapes 606 and 608. 
 Lin ‘055 teaches at Paragraph 0091 that the corresponding shapes 606 and 608 in the representation 602 of the saliency map indicate that the person 510 and the monument 604 are salient (e.g., important) content of image 502. 
B) Lin ‘055 further teaches detecting edges within the digital image 502. 
Lin ‘055 teaches at Paragraph 0070 that the saliency map captures information about salient edges of the image for which it is computed…..at Paragraph 0079 that the composition quality module 204 use the dense saliency map and the saliency edge map to extract spatial-pyramid features for the croppings….the composition quality module 204 may then combine spatial-pyramids extracted from the dense saliency map and the saliency edge map into a single feature vector. Lin ‘055 teaches at Paragraph 0128 that to compute this component score, the composition quality module 204 uses a dense saliency map and a saliency edge map. Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. 
Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection]. 
 
determining that the first visual interest region is preferred over the second visual interest region based on the first visual interest score and the second visual interest score [Lin ‘055 teaches at Paragraph 0070 that the saliency map captures information about salient edges of the image for which it is computed…..at Paragraph 0079 that the composition quality module 204 use the dense saliency map and the saliency edge map to extract spatial-pyramid features for the croppings….the composition quality module 204 may then combine spatial-pyramids extracted from the dense saliency map and the saliency edge map into a single feature vector. Lin ‘055 teaches at Paragraph 0128 that to compute this component score, the composition quality module 204 uses a dense saliency map and a saliency edge map. Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. 
Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection]. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the first visual interest region is at least one of horizontally displaced or vertically displaced relative to the second visual interest region, and the first visual interest region partially overlaps the second visual interest region.  
Welinder and Lin ‘055 further teach the claim limitation that the first visual interest region is at least one of horizontally displaced or vertically displaced relative to the second visual interest region, and the first visual interest region partially overlaps the second visual interest region. 
Welinder teaches at FIG. 4 that the first visual interest region 30 is at least one of horizontally displaced or vertically displaced relative to the second visual interest region 50, and the first visual interest region 30 partially overlaps the second visual interest region 50. 
Lin ‘055 further teaches at FIG. 5 the claim limitation that the first visual interest region 504 is at least one of horizontally displaced or vertically displaced relative to the second visual interest region 506, and the first visual interest region 504 partially overlaps the second visual interest region 506. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the first visual interest region is at least one of horizontally displaced or vertically displaced relative to the second visual interest region, and the first visual interest region does not overlap the second visual interest region. 
Lin ‘055 and Tumanov further teach the claim limitation that the first visual interest region is at least one of horizontally displaced or vertically displaced relative to the second visual interest region, and the first visual interest region does not overlap the second visual interest region. 
Tumanov teaches at FIG. 4 that the first visual interest region 402 is at least one of horizontally displaced or vertically displaced relative to the second visual interest region 403, and the first visual interest region 402 does not overlap the second visual interest region 403. 
Lin ‘055 further teaches at FIG. 6 the claim limitation that the first visual interest region 606is at least one of horizontally displaced or vertically displaced relative to the second visual interest region 608, and the first visual interest region partially overlaps the second visual interest region. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the instructions, when executed by the one or more processors, further cause the one or more processors to perform the steps of: 
when the one or more edges are detected within the digital image, detecting one or more objects included in the digital image based on the one or more edges; and selecting at least one of a first visual interest region or a second visual interest region based on the one or more objects.
Lin ‘055 at least implicitly teaches the claim limitation the instructions, when executed by the one or more processors, further cause the one or more processors to perform the steps of: 
when the one or more edges are detected within the digital image, detecting one or more objects included in the digital image based on the one or more edges; and selecting at least one of a first visual interest region or a second visual interest region based on the one or more objects (
Lin ‘055 teaches at Paragraph 0102 that one or more objects are automatically detected in the image without user interaction and at Paragraph 0047 that the image saliency module 110 represents functionality to process an image to compute multiple saliency maps of the image that can be used for salient object detection. 
Lin ‘055 teaches at Paragraph 0070 that the saliency map captures information about salient edges of the image for which it is computed…..at Paragraph 0079 that the composition quality module 204 use the dense saliency map and the saliency edge map to extract spatial-pyramid features for the croppings….the composition quality module 204 may then combine spatial-pyramids extracted from the dense saliency map and the saliency edge map into a single feature vector. Lin ‘055 teaches at Paragraph 0128 that to compute this component score, the composition quality module 204 uses a dense saliency map and a saliency edge map. Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. 
Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection).
Deigmoeller explicitly teaches the claim limitation the instructions, when executed by the one or more processors, further cause the one or more processors to perform the steps of: 
when the one or more edges are detected within the digital image, detecting one or more objects included in the digital image based on the one or more edges; and selecting at least one of a first visual interest region or a second visual interest region based on the one or more objects (Deigmoeller FIGS. 4-5; Deigmoeller teaches at Paragraph 0023 and Paragraph 0025 that the feature extraction module in Block 2 includes the edge detection to detect the rough shape of the horse and rider). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the features of Deigmoeller into Lin ‘055’s system is capable of processing an image with non-human objects with the associated importance scores. One of the ordinary skill in the art would have cropped an input image based on the objects with the associated importance scores. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the location of the point of visual interest is transmitted as metadata associated with the digital image.
Welinder explicitly teaches the claim limitation that the location of the point of visual interest is transmitted as metadata associated with the digital image (
Welinder teaches at FIG. 8 and Paragraph 0062 that the synchronized CMS determines (96) a crop location and/or the dimensions of the image crop…. and at Paragraph 0064 that authorized computing device 68 can select a crop location and/or image crop dimensions (aspect ratio) that are appropriate for display of the cropped image within a particular user interface. 
As such, the digital image is dynamically cropped at the authorized computing device 68 according to the selected crop location and/or the selected crop dimensions (aspect ratio) appropriate for the display device of the authorized computing device 68. 
Welider teaches at FIG. 8 and Paragraph 0062 that the synchronized CMS 64 provides a copy of the cropped image metadata 98 to image capture device 62 and provides copies of image file 94 and cropped image metadata 100 to additional authorized computing device 68 and the image file 94 and cropped image metadata 98 can be utilized within a user interface generated by image capture device 62 or authorized computing device 68 to display a cropped image. Welinder teaches at Paragraph 0060 that similar computing hardware to that described above with reference to FIG. 7 can be utilized in a synchronized CMS server system to implement a synchronized CMS that includes a processor configured by an image cropping application to analyze image files shared via computing devices to determine cropped image metadata (without cropping the image or displaying the cropped image). 
The cropped image metadata of Welider including the crop location is set at the CMS 64 and transmitted prior to the digital image being cropped at one of the authorized computing devices 68. 
For example, Welinder teaches at FIGS. 5-9 and Paragraph 0062 that the synchronized CMS 64 provides a copy of the cropped image metadata 98 to image capture device 62 and provides copies of image file 94 and cropped image metadata 100 to additional authorized computing devices 68….image file 94 and cropped image metadata 98 can be utilized within a user interface generated by image capture device 62 or authorized computing devices 68 to display a cropped image. 
Welinder teaches at FIGS. 5-9 that the digital image is cropped at the authorized computing device 68 using the image file and cropped image metadata and at Paragraph 0058-0062 that an image capture device that can be utilized to capture images and automatically generate cropped image metadata with respect to the captured image…the image processing system can also automatically process captured images to identify a crop location and/or the dimensions of a cropped image….client application 82 configures processor 74 to share cropped image metadata generated by client application 82 with other computing devices via a synchronized CMS using network interface 79. . 
Welinder teaches at Paragraph 0017 and Paragraph 0059 that the image processing system is part of a synchronized content management system including a network interface and the image cropping application is part of a server application that configures the processor to automatically share at least one of the image file and the cropped image metadata with at least one authorized computing device via the network interface. 
Welinder teaches at Paragraph 0041 that cropped image metadata can include metadata describing a crop location and/or the dimensions of the cropped images. In several embodiments, cropped image metadata can be inserted within an image file and/or provided in a separate metadata file utilized by the client application in the generation of user interface displays. It is noted that the first and second crop kernels are mapped to the first and second visual interest regions. 
Welinder teaches at Paragraph 0071 teaches “a center of cropped image”. Accordingly, Welinder’s cropped location necessarily includes a center of the cropped image. Setting the location of the cropped image includes setting the center of the cropped image. Welinder teaches at Paragraph 0052 that in many embodiments, crop locations are specified as a pixel location or an offset within the image relative to a predetermined pixel location that identifies the portion of the image that is cropped. In several embodiments, the crop location is the upper left corner of the cropped region, but could equally be specified as any corner or the center of the cropped region. Welinder teaches at Paragraph 0041 that cropped image metadata can include a cropped image and/or metadata describing a crop location and/or the dimensions of the cropped images. In certain embodiments, the client application resident on the image capture device performs the automated cropping process and distributes an image file and corresponding cropped image metadata to the synchronized content management system for distribution to other user devices. In several embodiments, cropped image metadata can be inserted within an image file and/or provided in a separate metadata file utilized by the client application in the generation of user interface displays).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Lin ‘055’s cropping regions with Welinder’s two sliding windows (ROIs). One of the ordinary skill would have provided multiple sliding windows (ROIs) in order to identify the best candidate window from the multiple sliding windows (ROIs) in terms of the scores of the windows as a cropping candidate that contains the interested subject(s). One of the ordinary skill in the art would have been motivated to have provided more than two sliding windows (ROIs) with the fixed offset (increment) along a fixed longitudinal axis in order for the classifier to search for the best scored window (ROI). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporating Welinder’s transmitting of the cropped image (the image file) along with the cropped image metadata describing a crop location and/or the dimensions of the cropped image into the Lin ‘055’s cropping selection module to have performed transmission of the cropped image to the server and/or other client devices. One of the ordinary skill in the art would have been motivated to have inserted the cropped image metadata within an image file and/or provided the cropping location within a separate metadata file to be utilized by the client application of other client devices in the generation of the user interface displays of the cropped image based on the crop location and the cropped image file. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first set of criteria includes at least one of sizes of one or more faces associated with one or more visual interest regions, a number of detected boundaries of one or more faces that are crossed by one or more boundaries of one or more visual interest regions, whether one or more faces associated with one or more visual interest regions are oriented toward a camera, whether one or more faces associated with one or more visual interest regions are associated with a standing figure, or a number of edges included in one or more faces associated with one or more visual interest regions. 
Lin ’055 at least suggests the claim limitation that the first set of criteria includes at least one of sizes of one or more faces associated with one or more visual interest regions, a number of detected boundaries of one or more faces that are crossed by one or more boundaries of one or more visual interest regions, whether one or more faces associated with one or more visual interest regions are oriented toward a camera, whether one or more faces associated with one or more visual interest regions are associated with a standing figure, or a number of edges included in one or more faces associated with one or more visual interest regions (Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection). 
Tumanov teaches the claim limitation that the first set of criteria includes at least one of sizes of one or more faces associated with one or more visual interest regions, a number of detected boundaries of one or more faces that are crossed by one or more boundaries of one or more visual interest regions, whether one or more faces associated with one or more visual interest regions are oriented toward a camera, whether one or more faces associated with one or more visual interest regions are associated with a standing figure, or a number of edges included in one or more faces associated with one or more visual interest regions (
Tumanov teaches at Paragraph 0050 that one or more factors that may influence a confidence score may include…the size of an identifiable object. 
Tumanov teaches at Paragraph 0048 that the salient region can be determined to include one or more faces of the people in the image ad Paragraph 0058 that a face recognition algorithm may determine a high confidence score associated with the region of interest 402 around the group of people 302. 
Tumanov teaches at Paragraph 0063 that a model that includes a face may score higher than a model that only includes a portion of the face…the determination for the score for each model 114 may be based on a number of factors… a model that includes 100% of the salient region (with more detected boundaries/edges) may score higher than a model that only includes 80% if the salient region (with less detected boundaries/edges). 
Tumanov teaches at FIG. 6A that the first image having three faces in the recommendation region 601 has higher signal score than the third image having one face. Tumanov teaches at FIG. 6A, 7B, Paragraph 0069 and Paragraph 0080 that ranking of the candidates as ordered by their scores including the top candidate showing the one or more faces detected within the digital image within 630 or the other candidates showing one or more figures (flowers) detected in the digital image or one or more strong lines/edges detected in the digital images within the recommendation section 601. For example, the signal score of the first image in the recommendation section 601 is higher than that of the second image where the size of the one or more faces in the first image is larger than that of the second image). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the second set of criteria includes at least one of sizes of one or more figures associated with one or more visual interest regions, a number of detected boundaries of one or more figures that are crossed by one or more boundaries of one or more visual interest regions, whether one or more figures associated with one or more visual interest regions are oriented toward a camera, or a number of edges included in one or more figures associated with one or more visual interest regions. 
Lin ’55 at least suggests the claim limitation that the second set of criteria includes at least one of sizes of one or more figures associated with one or more visual interest regions, a number of detected boundaries of one or more figures that are crossed by one or more boundaries of one or more visual interest regions, whether one or more figures associated with one or more visual interest regions are oriented toward a camera, or a number of edges included in one or more figures associated with one or more visual interest regions (Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection). 
Tumanov teaches the claim limitation that the second set of criteria includes at least one of sizes of one or more figures associated with one or more visual interest regions, a number of detected boundaries of one or more figures that are crossed by one or more boundaries of one or more visual interest regions, whether one or more figures associated with one or more visual interest regions are oriented toward a camera, or a number of edges included in one or more figures associated with one or more visual interest regions (
Tumanov teaches at Paragraph 0050 that one or more factors that may influence a confidence score may include…the size of an identifiable object. Tumanov teaches at FIG. 6A that the first image having three faces in the recommendation region 601 has higher signal score than the third image having one face. Tumanov teaches at FIG. 6A, 7B, Paragraph 0069 and Paragraph 0080 that ranking of the candidates as ordered by their scores including the top candidate showing the one or more faces detected within the digital image within 630 or the other candidates showing one or more figures (flowers) detected in the digital image or one or more strong lines/edges detected in the digital images within the recommendation section 601. For example, the signal score of the first image in the recommendation section 601 is higher than that of the second image where the size of the one or more figures/objects in the first image is larger than that of the second image shown in FIG. 7B. 
Tumanov teaches at Paragraph 0050 that one or more factors that may influence a confidence score may include…the size of an identifiable object and at Paragraph 0066 that a signal score of a model containing an aggregation of two or more regions of interest may be higher than a model that does not contain an aggregation of two or more regions of interest. Tumanov teaches at Paragraph 0063 that a model focusing on the salient region (e.g., face) may score higher than a model focusing on the invariant region and at Paragraph 0052 that operation 204 may be used to identify a region of interest 403 outlined around the flower 303…known techniques may be used to identify a region of interest 410 showing an invariant region. 
Tumanov teaches at Paragraph 0076 that the third sample representation 503 illustrates an example where the application of the signals creates a model that focuses on the flower 303 positioned in the center of the sample representation and the fourth sample representation 504 illustrates an example where the application of the one or more signals creates a model that focuses on the flower 303 having an off-center position. 
Tumanov teaches at Paragraph 0063 that the determination for the score for each model 114 may be based on a number of factors…if an image includes a salient region and an invariant region, a model focusing on the salient region may score higher than a model focusing on the invariant region…a model that includes 100% of the salient region may score higher than a model that only includes 80% if the salient region and at Paragraph 0064 that a signal score may be influenced by characteristics of one or more objects depicted in a model and at Paragraph 0067 that a signal score of a model containing text placed over an invariant region may be higher than a signal score of a model containing text placed over a face or a salient region). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Tumanov’s teaching to detecting faces or figures or edges (strong lines) in a digital image into Lin ‘055 to have configured the cropping location for a region-of-interest. One of the ordinary skill in the art would have been motivated to have provided one of the various cropping locations as a means to define a region-of-interest relating to faces/figures/edges. 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the third set of criteria includes at least one of a number of edges included in one or more visual interest regions, sizes of one or more objects included in one or more visual interest regions, or one or more detected boundaries formed by one or more edges that are crossed by one or more boundaries of one or more visual interest regions.
Lin ’55 at least suggests the claim limitation that the third set of criteria includes at least one of a number of edges included in one or more visual interest regions, sizes of one or more objects included in one or more visual interest regions, or one or more detected boundaries formed by one or more edges that are crossed by one or more boundaries of one or more visual interest regions (Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection). 
Tumanov teaches the claim limitation that the third set of criteria includes at least one of a number of edges included in one or more visual interest regions, sizes of one or more objects included in one or more visual interest regions, or one or more detected boundaries formed by one or more edges that are crossed by one or more boundaries of one or more visual interest regions (
Tumanov teaches at Paragraph 0050 that one or more factors that may influence a confidence score may include…the size of an identifiable object. Tumanov teaches at FIG. 6A that the first image having three faces in the recommendation region 601 has higher signal score than the third image having one face. Tumanov teaches at FIG. 6A, 7B, Paragraph 0069 and Paragraph 0080 that ranking of the candidates as ordered by their scores including the top candidate showing the one or more faces detected within the digital image within 630 or the other candidates showing one or more figures (flowers) detected in the digital image or one or more strong lines/edges detected in the digital images within the recommendation section 601. For example, the signal score of the first image in the recommendation section 601 is higher than that of the second image where the size of the one or more figures/objects in the first image is larger than that of the second image shown in FIG. 7B. 
Tumanov teaches at Paragraph 0052 that known techniques for identifying strong lines may be used to identify a region of interest 404 around a structure such as the sculpture 304…other techniques for identifying strong lines may be used to identify, as shown in representation 412, a region of interest 406 around the horizon 306. Paragraph 0048 that the salient region can be identified as flowers and at Paragraph 0049 that invariant region can correspond to a relatively uniform portion of the image such as a blue sky in a landscape photograph or other background behind human subjects). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Tumanov’s teaching to detecting faces or figures or edges (strong lines) in a digital image into Lin ‘055 to have configured the cropping location for a region-of-interest. One of the ordinary skill in the art would have been motivated to have provided one of the various cropping locations as a means to define a region-of-interest relating to faces/figures/edges. 
Re Claim 10: 
The claim 10 recites a computer-implemented method, comprising: performing one or more operations on a digital image to detect faces within the digital image; in response to detecting that the digital image includes no faces, performing one or more additional operations on the digital image to detect figures within the digital image; in response to detecting that the digital image includes no figures, performing one or more additional operations on the digital image to detect edges within the digital image; setting a location as a point of visual interest based on either one or more faces detected within the digital image and a first set of criteria, one or more figures detected within the digital image and a second set of criteria when the digital image includes no faces, or one or more edges detected within the digital image and a third set of criteria when the digital image includes no faces or figures; and transmitting the digital image and the location of the point of visual interest to a computing device for displaying a portion of the digital image that includes the point of visual interest.
The claim 10 is in parallel with the claim 1 in a method form. The claim 10 is subject to the same rationale of rejection as the claim 1. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that dividing the digital image into a plurality of visual interest regions within the digital image; computing a first visual interest score for a first visual interest region included in the plurality of visual interest regions; and computing a second visual interest score for a second visual interest region included in the plurality of visual interest regions, wherein the location is set based on the first visual interest score and the second visual interest score. 
The claim 11 is in parallel with the claim 2 in a method form. The claim 11 is subject to the same rationale of rejection as the claim 2. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the first visual interest region is at least one of horizontally displaced or vertically displaced relative to the second visual interest region, and the first visual interest region partially overlaps the second visual interest region.
The claim 12 is in parallel with the claim 3 in a method form. The claim 12 is subject to the same rationale of rejection as the claim 3. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the first set of criteria includes at least one of sizes of one or more faces associated with one or more visual interest regions, a number of detected boundaries of one or more faces that are crossed by one or more boundaries of one or more visual interest regions, whether one or more faces associated with one or more visual interest regions are oriented toward a camera, whether one or more faces associated with one or more visual interest regions are associated with a standing figure, or a number of edges included in one or more faces associated with one or more visual interest regions.
Lin ’055 at least suggests the claim limitation that the first set of criteria includes at least one of sizes of one or more faces associated with one or more visual interest regions, a number of detected boundaries of one or more faces that are crossed by one or more boundaries of one or more visual interest regions, whether one or more faces associated with one or more visual interest regions are oriented toward a camera, whether one or more faces associated with one or more visual interest regions are associated with a standing figure, or a number of edges included in one or more faces associated with one or more visual interest regions (Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection). 
Tumanov teaches the claim limitation that the first set of criteria includes at least one of sizes of one or more faces associated with one or more visual interest regions, a number of detected boundaries of one or more faces that are crossed by one or more boundaries of one or more visual interest regions, whether one or more faces associated with one or more visual interest regions are oriented toward a camera, whether one or more faces associated with one or more visual interest regions are associated with a standing figure, or a number of edges included in one or more faces associated with one or more visual interest regions (
Tumanov teaches at Paragraph 0050 that one or more factors that may influence a confidence score may include…the size of an identifiable object. 
Tumanov teaches at Paragraph 0048 that the salient region can be determined to include one or more faces of the people in the image ad Paragraph 0058 that a face recognition algorithm may determine a high confidence score associated with the region of interest 402 around the group of people 302. 
Tumanov teaches at Paragraph 0063 that a model that includes a face may score higher than a model that only includes a portion of the face…the determination for the score for each model 114 may be based on a number of factors… a model that includes 100% of the salient region (with more detected boundaries/edges) may score higher than a model that only includes 80% if the salient region (with less detected boundaries/edges). 
Tumanov teaches at FIG. 6A that the first image having three faces in the recommendation region 601 has higher signal score than the third image having one face. Tumanov teaches at FIG. 6A, 7B, Paragraph 0069 and Paragraph 0080 that ranking of the candidates as ordered by their scores including the top candidate showing the one or more faces detected within the digital image within 630 or the other candidates showing one or more figures (flowers) detected in the digital image or one or more strong lines/edges detected in the digital images within the recommendation section 601. For example, the signal score of the first image in the recommendation section 601 is higher than that of the second image where the size of the one or more faces in the first image is larger than that of the second image). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that the first set of criteria includes a center of a single face detected within the digital image.
However, Welinder further teaches the claim limitation that the first set of criteria includes a center of a single face detected within the digital image (Welinder FIG. 2B and Paragraph 0045 citing “an automated cropping process can be implemented in which the crop is centered on the largest face detected within an image”. 
Welinder teaches at Paragraph 0071 teaches “a center of cropped image”. Accordingly, Welinder’s cropped location necessarily includes a center of the cropped image. Setting the location of the cropped image includes setting the center of the cropped image. Welinder teaches at Paragraph 0052 that in many embodiments, crop locations are specified as a pixel location or an offset within the image relative to a predetermined pixel location that identifies the portion of the image that is cropped. In several embodiments, the crop location is the upper left corner of the cropped region, but could equally be specified as any corner or the center of the cropped region. Welinder teaches at Paragraph 0041 that cropped image metadata can include a cropped image and/or metadata describing a crop location and/or the dimensions of the cropped images. In certain embodiments, the client application resident on the image capture device performs the automated cropping process and distributes an image file and corresponding cropped image metadata to the synchronized content management system for distribution to other user devices. In several embodiments, cropped image metadata can be inserted within an image file and/or provided in a separate metadata file utilized by the client application in the generation of user interface displays).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Lin ‘055’s cropping regions with Welinder’s two sliding windows (ROIs). One of the ordinary skill would have provided multiple sliding windows (ROIs) in order to identify the best candidate window from the multiple sliding windows (ROIs) in terms of the scores of the windows as a cropping candidate that contains the interested subject(s). One of the ordinary skill in the art would have been motivated to have provided more than two sliding windows (ROIs) with the fixed offset (increment) along a fixed longitudinal axis in order for the classifier to search for the best scored window (ROI). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the second set of criteria includes at least one of sizes of one or more figures associated with one or more visual interest regions, a number of detected boundaries of one or more figures that are crossed by one or more boundaries of one or more visual interest regions, whether one or more figures associated with one or more visual interest regions are oriented toward a camera, or a number of edges included in one or more figures associated with one or more visual interest regions. 
Lin ’055 at least suggests the claim limitation that the second set of criteria includes at least one of sizes of one or more figures associated with one or more visual interest regions, a number of detected boundaries of one or more figures that are crossed by one or more boundaries of one or more visual interest regions, whether one or more figures associated with one or more visual interest regions are oriented toward a camera, or a number of edges included in one or more figures associated with one or more visual interest regions (Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection). 
Tumanov teaches the claim limitation that the second set of criteria includes at least one of sizes of one or more figures associated with one or more visual interest regions, a number of detected boundaries of one or more figures that are crossed by one or more boundaries of one or more visual interest regions, whether one or more figures associated with one or more visual interest regions are oriented toward a camera, or a number of edges included in one or more figures associated with one or more visual interest regions (
Tumanov teaches at FIG. 6A, 7B, Paragraph 0069 and Paragraph 0080 that ranking of the candidates as ordered by their scores including the top candidate showing the one or more faces detected within the digital image within 630 or the other candidates showing one or more figures (flowers) detected in the digital image or one or more strong lines/edges detected in the digital images within the recommendation section 601. For example, the signal score of the first image in the recommendation section 601 is higher than that of the second image where the size of the first image is larger than that of the second image. 
Tumanov teaches at Paragraph 0050 that one or more factors that may influence a confidence score may include…the size of an identifiable object and at Paragraph 0066 that a signal score of a model containing an aggregation of two or more regions of interest may be higher than a model that does not contain an aggregation of two or more regions of interest. Tumanov teaches at Paragraph 0063 that a model focusing on the salient region (e.g., face) may score higher than a model focusing on the invariant region and at Paragraph 0052 that operation 204 may be used to identify a region of interest 403 outlined around the flower 303…known techniques may be used to identify a region of interest 410 showing an invariant region. 
Tumanov teaches at Paragraph 0076 that the third sample representation 503 illustrates an example where the application of the signals creates a model that focuses on the flower 303 positioned in the center of the sample representation and the fourth sample representation 504 illustrates an example where the application of the one or more signals creates a model that focuses on the flower 303 having an off-center position. 
Tumanov teaches at Paragraph 0063 that the determination for the score for each model 114 may be based on a number of factors…if an image includes a salient region and an invariant region, a model focusing on the salient region may score higher than a model focusing on the invariant region…a model that includes 100% of the salient region may score higher than a model that only includes 80% if the salient region and at Paragraph 0064 that a signal score may be influenced by characteristics of one or more objects depicted in a model and at Paragraph 0067 that a signal score of a model containing text placed over an invariant region may be higher than a signal score of a model containing text placed over a face or a salient region). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Tumanov’s teaching to detecting faces or figures or edges (strong lines) in a digital image into Lin ‘055 to have configured the cropping location for a region-of-interest. One of the ordinary skill in the art would have been motivated to have provided one of the various cropping locations as a means to define a region-of-interest relating to faces/figures/edges. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the third set of criteria includes at least one of a number of edges included in one or more visual interest regions, sizes of one or more objects included in one or more visual interest regions, or one or more detected boundaries formed by one or more edges that are crossed by one or more boundaries of one or more visual interest regions.
Lin ’055 at least suggests the claim limitation that the third set of criteria includes at least one of a number of edges included in one or more visual interest regions, sizes of one or more objects included in one or more visual interest regions, or one or more detected boundaries formed by one or more edges that are crossed by one or more boundaries of one or more visual interest regions (Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection). 
Tumanov teaches the claim limitation that the third set of criteria includes at least one of a number of edges included in one or more visual interest regions, sizes of one or more objects included in one or more visual interest regions, or one or more detected boundaries formed by one or more edges that are crossed by one or more boundaries of one or more visual interest regions (
Tumanov teaches at Paragraph 0050 that one or more factors that may influence a confidence score may include…the size of an identifiable object. Tumanov teaches at FIG. 6A that the first image having three faces in the recommendation region 601 has higher signal score than the third image having one face. Tumanov teaches at FIG. 6A, 7B, Paragraph 0069 and Paragraph 0080 that ranking of the candidates as ordered by their scores including the top candidate showing the one or more faces detected within the digital image within 630 or the other candidates showing one or more figures (flowers) detected in the digital image or one or more strong lines/edges detected in the digital images within the recommendation section 601. For example, the signal score of the first image in the recommendation section 601 is higher than that of the second image where the size of the one or more figures/objects in the first image is larger than that of the second image shown in FIG. 7B. 
Tumanov teaches at Paragraph 0052 that known techniques for identifying strong lines may be used to identify a region of interest 404 around a structure such as the sculpture 304…other techniques for identifying strong lines may be used to identify, as shown in representation 412, a region of interest 406 around the horizon 306. Paragraph 0048 that the salient region can be identified as flowers and at Paragraph 0049 that invariant region can correspond to a relatively uniform portion of the image such as a blue sky in a landscape photograph or other background behind human subjects). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Tumanov’s teaching to detecting faces or figures or edges (strong lines) in a digital image into Lin ‘055 to have configured the cropping location for a region-of-interest. One of the ordinary skill in the art would have been motivated to have provided one of the various cropping locations as a means to define a region-of-interest relating to faces/figures/edges. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the location is set to a centroid or geometric center of a visual interest region.
Lin ‘055 at least implicitly teaches the claim limitation that the location is set to a centroid or geometric center of a visual interest region (Lin ‘055 teaches at FIG. 6 that the cropping region includes at least one human face. Lin ‘055 teaches at Paragraph 0070 that the saliency map captures information about salient edges of the image for which it is computed…..at Paragraph 0079 that the composition quality module 204 use the dense saliency map and the saliency edge map to extract spatial-pyramid features for the croppings….the composition quality module 204 may then combine spatial-pyramids extracted from the dense saliency map and the saliency edge map into a single feature vector. Lin ‘055 teaches at Paragraph 0128 that to compute this component score, the composition quality module 204 uses a dense saliency map and a saliency edge map. Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. 
Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection).
However, Welinder further teaches the claim limitation that the location is set to a centroid or geometric center of a visual interest region (Welinder FIG. 2B and Paragraph 0045 citing “an automated cropping process can be implemented in which the crop is centered on the largest face detected within an image”. 
Welinder teaches at Paragraph 0071 teaches “a center of cropped image”. Accordingly, Welinder’s cropped location necessarily includes a center of the cropped image. Setting the location of the cropped image includes setting the center of the cropped image. Welinder teaches at Paragraph 0052 that in many embodiments, crop locations are specified as a pixel location or an offset within the image relative to a predetermined pixel location that identifies the portion of the image that is cropped. In several embodiments, the crop location is the upper left corner of the cropped region, but could equally be specified as any corner or the center of the cropped region. Welinder teaches at Paragraph 0041 that cropped image metadata can include a cropped image and/or metadata describing a crop location and/or the dimensions of the cropped images. In certain embodiments, the client application resident on the image capture device performs the automated cropping process and distributes an image file and corresponding cropped image metadata to the synchronized content management system for distribution to other user devices. In several embodiments, cropped image metadata can be inserted within an image file and/or provided in a separate metadata file utilized by the client application in the generation of user interface displays).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Lin ‘055’s cropping regions with Welinder’s two sliding windows (ROIs). One of the ordinary skill would have provided multiple sliding windows (ROIs) in order to identify the best candidate window from the multiple sliding windows (ROIs) in terms of the scores of the windows as a cropping candidate that contains the interested subject(s). One of the ordinary skill in the art would have been motivated to have provided more than two sliding windows (ROIs) with the fixed offset (increment) along a fixed longitudinal axis in order for the classifier to search for the best scored window (ROI). 
Re Claim 19: 
The claim 19 recites a system, comprising: 
one or more memories storing instructions; and 
one or more processors that are coupled to the memory and, when executing the instructions, are configured to: perform one or more operations on a digital image to detect faces within the digital image, in response to detecting that the digital image includes no faces, perform one or more additional operations on the digital image to detect figures within the digital image, in response to detecting that the digital image includes no figures, perform one or more additional operations on the digital image to detect edges within the digital image, set a location as a point of visual interest based on either one or more faces detected within the digital image and a first set of criteria, one or more figures detected within the digital image and a second set of criteria when the digital image includes no faces, or one or more edges detected within the digital image and a third set of criteria when the digital image includes no faces or figures, and transmit the digital image and the location of the point of visual interest to a computing device for displaying a portion of the digital image that includes the point of visual interest.
The claim 19 is in parallel with the claim 1 in an apparatus form. The claim 19 is subject to the same rationale of rejection as the claim 1. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that when executing the instructions, the one or more processors are further configured to: divide the digital image into a plurality of visual interest regions within the digital image; compute a first visual interest score for a first visual interest region included in the plurality of visual interest regions; and compute a second visual interest score for a second visual interest region included in the plurality of visual interest regions, wherein the location is set based on the first visual interest score and the second visual interest score. 
The claim 20 is in parallel with the claim 2 in an apparatus form. The claim 20 is subject to the same rationale of rejection as the claim 2. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US-PGPUB No. 2016/0104055 (hereinafter Lin ‘055) in view of Tumanov et al. US-PGPUB No. 2016/0093059 (hereinafter Tumanov); Welinder et al. US-PGPUB No. 2015/0161466 (hereinafter Welinder); Deigmoeller et al. US-PGPUB No. 2011/0096228 (hereinafter Deigmoeller) and Pettigrew et al. US-PGPUB No. 2009/0300553 (hereinafter Pettigrew). 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that performing one or more blurring operations on the digital image. 
Lin ‘055 does not explicitly teaches the claim limitation that performing one or more blurring operations on the digital image. 
However, in the same field of endeavor, Pettigrew explicitly teaches at FIGS. 12-13 and Paragraph 0088-0089 the claim limitation that performing one or more blurring operations on the digital image (
Pettigrew teaches at Paragraph 0088 a de-noise algorithm is applied to an image before performing edge identification and such an algorithm blurs the image only where a low frequency texture exists where areas in which a sharp edge exists will be left alone, while areas of the image with no sharp edges will be blurred. This will result in the relevant edges being maintained while the areas without relevant edges are blurred. After applying the de-noise algorithm to the image, the process then computes the edges of the image and because the areas of the image not containing relevant edges are blurred with the de-noise algorithm, the edge detection algorithm is less likely to compute irrelevant edges….area 1220 includes many small computed edges whereas the corresponding area 1320 does not include any computed edges as a result of the de-noise algorithm having been applied and the edges of image 1305 are sharper and more defined than the edges of image 1205). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have applied the de-noise algorithm for blurring the image where no sharp edges exist to have “removed”/blurred at least one edge included in the digital image such that the edge detection algorithm would not be able to have detected the blurred edges. One of the ordinary skill in the art would have been motivated to have kept the sharp/strong edges while the edge detection algorithm removing and excluding the small/trivial/weak computed edges in the digital image after the de-noise algorithm have been applied to the digital image to have enabled the identification of the region of interest with sharp image features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613